UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  March 31, 2015 Item 1: Reports to Shareholders Semiannual Report | March 31, 2015 Vanguard PRIMECAP Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Funds Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended March 31, 2015 Total Returns Vanguard PRIMECAP Fund Investor Shares 7.60% Admiral™ Shares 7.64 S&P 500 Index 5.93 Multi-Cap Growth Funds Average 8.85 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2014, Through March 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $104.16 $105.16 $1.160 $5.708 Admiral Shares 108.08 108.97 1.403 5.913 1 Chairman’s Letter Dear Shareholder, The investment environment for the six months ended March 31, 2015, was rewarding, but those rewards didn’t come easily. Corporate earnings and economic data didn’t always offer clear direction. And speculation over the Federal Reserve’s next move often sent the broad market scurrying. Vanguard PRIMECAP Fund ended the half year with more successes than setbacks. The fund recorded a return of 7.60% for Investor Shares and 7.64% for Admiral Shares, ahead of the benchmark Standard & Poor’s 500 Index but behind the average return of multi-capitalization growth peer funds. Health care and information technology, the two sectors the PRIMECAP Fund is most committed to, delivered demonstrably different performances. Although health care remained a fund stalwart, technology suffered. Industrial and consumer discretionary stocks picked up some of the slack. The Fed’s cautious approach has helped the U.S. stock market The broad U.S. stock market returned about 7% for the six months. Stocks were resilient after declining markedly at the start of the period and enduring bouts of turmoil in subsequent months. Investors’ concerns included the strength of the dollar and how it would affect the profits of U.S.-based multinational corporations. 2 Overall, stocks responded favorably to both the Federal Reserve’s cautious approach to raising short-term interest rates and the monetary stimulus efforts of other nations’ central banks. A strong rebound in February, when the broad market notched its largest monthly gain since October 2011, helped lift returns for the period. International stocks had a slightly negative return as the dollar’s strength against many foreign currencies hurt results. Without this currency effect, stocks outside of the United States generally advanced. The developed markets of the Pacific, particularly Japan, were especially strong. Bond prices received a boost from central bank stimulus Bond prices also were supported by accommodative monetary policies from the world’s central banks and investors who sought safe-haven assets amid turbulence in the stock market. The broad U.S. taxable bond market returned 3.43%. The yield of the 10-year Treasury note ended March at 1.95%, down from 2.48% six months earlier. (Bond prices and yields move in opposite directions.) Municipal bonds returned 2.40%, although results faded later in the period as more bonds were issued. Market Barometer Total Returns Periods Ended March 31, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.55% 12.73% 14.73% Russell 2000 Index (Small-caps) 14.46 8.21 14.57 Russell 3000 Index (Broad U.S. market) 7.13 12.37 14.71 FTSE All-World ex US Index (International) -0.08 -0.21 5.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.43% 5.72% 4.41% Barclays Municipal Bond Index (Broad tax-exempt market) 2.40 6.62 5.11 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.03 0.06 CPI Consumer Price Index -0.80% -0.07% 1.64% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.49%, a reflection of foreign currencies’ weakness relative to the dollar. International bonds hedged to eliminate the effect of currency exchange rates produced positive returns. The Fed’s target of 0%–0.25% for short-term interest rates continued to cap returns for money market funds and savings accounts. Health care led, technology lagged as the fund stuck to its strategy The PRIMECAP Fund bears little resemblance to its benchmark. The fund’s advisor, PRIMECAP Management Company, maintained exposures of more than 30% each, on average, to health care and technology stocks during the period. PRIMECAP’s allocation to five of the ten industry sectors totaled about 6%. This type of lineup is nothing new for the fund, as the advisor has long favored health care and technology stocks. These sectors, where innovation and patience are crucial to success, match up nicely with the advisor’s careful research methods and long-term investment strategy. When PRIMECAP Management invests in stocks of companies that meet its strict criteria, it generally does so for years, rather than months, at a time. If it believes a company is sound, its prospects bright, and its management team sharp, the Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.44% 0.35% 1.28% The fund expense ratios shown are from the prospectus dated January 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2015, the fund’s annualized expense ratios were 0.43% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Growth Funds. 4 advisor tends to hold on, even amid occasional detours through short-term underperformance. Health care was the largest contributor over the period, adding more than 4 percentage points to the fund’s return––twice that of any other sector. This outperformance was mostly a result of a large allocation to the sector and its biotechnology holdings. And it’s a tribute to PRIMECAP Management, which recently added James Marchetti to its roster of distinguished portfolio managers. The biotechnology firms the advisor focused on cultivate rich drug pipelines that are Marking the sixth anniversary of the bull market There’s been a long and steep climb in the U.S. stock market in the six years since the worst of the financial crisis. The dark line in the chart below traces the rise in the Russell 3000 Index from a low of 390 on March 9, 2009, to 1,241 on March 9, 2015—an increase of roughly 220% in 72 months. The robustness and duration of the advance defied the predictions of some market pundits. Of course, the financial crisis caught many of them off guard as well. The lighter line below charts the drop of about 60% in the index in 17 months, from its pre-crisis peak of 908 on October 9, 2007. These sharp and unexpected movements illustrate the challenge of trying to time the markets. Instead of trying to guess which way the wind will blow (and for how long), investors are generally better off staying committed to their investment plan through market ups and downs. Rebalancing your portfolio from time to time will help keep market movements from pushing your allocation to stocks and bonds off target. The performance of the U.S. stock market since the start of the financial crisis 5 quite productive now or are expected to be in the years ahead. The fund’s pharmaceutical companies generated spottier results, however. As a group, technology holdings produced tepid results, posting returns of less than 1%. By comparison, the technology stocks held by the benchmark gained almost 6%. The PRIMECAP Fund’s stock selection was strongest in the industrial sector, where its holdings returned close to 14%, more than double those in the benchmark. Most of the outperformance came from airlines, where pricing advantages have benefited some larger firms and lower fuel prices have generally improved profitability in the industry. The fund’s consumer discretionary holdings also lifted performance. Household appliance firms and apparel and automotive retailers stood out, as shoppers appeared to grow more confident. The drop in oil prices, however, pummeled the energy sector. Although the PRIMECAP Fund’s energy stocks declined more steeply than those of the benchmark, the advisor’s small exposure to the sector worked in its favor. For more about the advisor’s strategy and the fund’s positioning during the six months, please see the Advisor’s Report that follows this letter. Our commitment to balanced investing has roots reaching back many decades On May 1, Vanguard will celebrate its 40th anniversary. Although many things have changed since 1975, our investment philosophy has not. From the start, we’ve focused on four timeless, straightforward principles that we believe help give clients the best chance for investment success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. Although Vanguard has followed all of these principles since its founding, one of them—the focus on balanced investing—is in the company’s DNA. That’s because our predecessor company, Wellington Management, was a pioneer in this respect, launching a fund in 1929 that included both stocks and bonds. Vanguard Wellington TM Fund got its start on the eve of the Great Depression, but it thrived over the long term, thanks in large part to its balancing of stocks and bonds. And this strategy continues to define the fund, now one of the nation’s largest balanced funds. 6 As we embark on our fifth decade, well continue to emphasize the importance of balanced, diversified investing. How investors allocate assets between stocks and bonds has an enormous effect on their portfolios risks and returns. And broad diversification reduces exposure to specific risks, while providing opportunities to benefit from the markets current leaders. (You can read more in Vanguards Principles for Investing Success , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 13, 2015 7 Advisor’s Report For the six months ended March 31, 2015, Vanguard PRIMECAP Fund returned 7.60% for Investor Shares and 7.64% for Admiral Shares, exceeding the 5.93% return of its benchmark, the unmanaged Standard & Poor’s 500 Index, while trailing the 8.85% average return of its multi-capitalization growth fund competitors. Relative to the benchmark, the fund’s outperformance was attributable to its overweight position in health care, the top-contributing sector, and its underweight position in energy, the worst-performing sector. Stock selection was neutral to the fund’s relative results, with strong selection in industrials and consumer discretionary offset by unfavorable selection in information technology and energy. The investment environment Over the six months, U.S. equities continued to appreciate, and the S&P 500 Index reached a new high during the first quarter of 2015. Small-capitalization stocks, as measured by the Russell 2000 Index, widely outperformed large-caps, as measured by the Russell 1000 Index. Within each index, stocks with higher price/earnings ratios and higher forecasted growth rates outperformed stocks with lower P/E ratios and lower forecasted growth rates. The U.S. economy continued to expand, as real gross domestic product (GDP) grew 5.0% in the third quarter of 2014 and 2.2% in the fourth quarter. The labor market improved further, with the unemployment rate declining over the period to 5.5%, the lowest level since May 2008. Inflation remained low, in part because of falling energy prices; the gasoline component of the Consumer Price Index declined 33% from February 2014 to February 2015. Lower gasoline prices contributed to improving consumer confidence and a higher savings rate over the past several months. The U.S. dollar strengthened, notably against the euro, which declined from $1.26 on September 30 to $1.08 on March 31 as the European Central Bank began buying sovereign bonds. The strong dollar hurt U.S. exporters, including many of the fund’s information technology companies, by increasing the cost of their dollar-denominated products and services sold in countries whose currencies have depreciated against the dollar or by reducing the dollar value of their products and services sold in foreign currencies. The Federal Reserve concluded its asset purchase program in October. In March, 15 of 17 participants in the Fed’s policymaking Federal Open Market Committee indicated that it would be appropriate to begin increasing the target range in 2015 for the federal funds rate, currently at 0%–0.25%. On the geopolitical front, in early April the United States and five other world powers reached a controversial preliminary deal with Iran to limit its nuclear program in exchange for lifting economic sanctions. The Middle East remained mired in conflict, with civil wars in Yemen, Syria, and Iraq. In Africa, one terrorist group, Boko Haram, massacred civilians in Nigeria, and another, Al-Shabaab, did the same in Kenya. 8 Outlook for U.S. equities We are less optimistic on the outlook for U.S. equities than we have been in recent years, though we continue to find individual stocks that are attractively valued. We also believe that stocks are a more attractive investment than bonds at current prices. As of March 31, the S&P 500 Index was trading for approximately 17.3 times 2015 consensus estimated earnings per share of $120, a higher level than the average of the past 15 years. The index also appears more expensive on a price-to-sales multiple basis, because profit margins are near record highs. Portfolio update and outlook For the six-month period, the portfolio was overweight in health care, information technology, and industrials. These sectors made up about three-quarters of the fund’s holdings on average (compared with about 45% of the benchmark’s), including the fund’s ten largest holdings. The fund’s outperformance was a result of favorable sector allocations, notably an overweighting of health care and underweighting of energy. Positive stock selection in industrials and consumer discretionary was offset by unfavorable selection in information technology and energy. In industrials, Alaska Air Group (+53%), American Airlines Group (+49%), United Continental Holdings (+44%), and Southwest Airlines (+32%) accounted for most of the outperformance. The largest positive contributors in consumer discretionary were Sony (+48%), L Brands (+45%), Ross Stores (+40%), Whirlpool (+40%), Carnival (+20%), and TJX (+19%). These positives were partly offset by unfavorable stock selection in information technology, including Micron (–21%), NetApp (–17%), EMC (–12%), Microsoft (–11%), and Hewlett-Packard (–11%), along with an underweight position in Apple (+25%). In energy, unfavorable selection was led by Transocean (–51%) and Noble Energy (–28%). Health care We remain confident in the fundamental long-term outlook for the health care industry. Increasing worldwide demand for its products will be driven by demographic trends and by the industry’s ability to develop more effective therapies for a range of diseases and conditions. For example, Biogen recently reported positive data in an early-stage trial studying its Alzheimer’s disease treatment, rekindling researcher and investor enthusiasm in the potential of this class of drug. Eli Lilly, one of the fund’s top ten holdings, has a similar promising drug in late-stage clinical trials. Another area of tremendous progress is in the treatment of hepatitis C virus liver infections. Five years ago, the standard treatment for this deadly disease consisted of a year-long regimen, including hard-to-tolerate weekly injections, and the resulting cure rate was about 50%. Recently, Gilead and Abbvie received FDA approval for their oral therapies, which can achieve cure rates of about 95% in as little as eight to 12 weeks, and further improvements are on the horizon. 9 Although our long-term outlook for health care is positive, it is tempered by increasing concerns about reimbursement and pricing for approved drugs and biologics. Payers recently have been able to extract higher-than-expected pricing concessions from Abbvie and Gilead as they competed for share with their new hepatitis C drugs. This has made investors concerned that pricing pressure may similarly make its way into other therapeutic areas, such as diabetes, rheumatoid arthritis, and multiple sclerosis. Ultimately, we feel that high-value therapies that are unique in the market and substantially improve patient outcomes will continue to garner favorable pricing from reimbursement authorities. As we think ahead to our stock positioning in health care, we will focus even more on the more innovative biotechnology/ pharmaceutical companies with the most distinctive pipelines. Given the uncertain pricing outlook, we feel that it might be harder for the large biotech and pharmaceutical groups to maintain their relative outperformance. Increasingly, we see more attractive opportunities in other health care areas, such as life science research tools and diagnostics. Information technology We continue to believe that many of the fund’s information technology holdings are attractively valued. The price-to-earnings multiple of the sector relative to that of the broader S&P 500 Index is near a multidecade low. The tech companies in the index are also far better capitalized than companies in other sectors. Many of the fund’s tech holdings have considerable percentages of their market capitalization in net cash on their balance sheets. Valuations for these holdings, which are already at reasonable multiples, are even more attractive when their net cash balances are considered. A fundamental technology shift occurring today is the transition from client-server to internet-based, or cloud, architectures, which allow users to rent software applications and computing resources and use them over the internet. This model is more flexible than the traditional one of buying perpetual or term-based licenses to software and running the applications on local servers. We believe that Microsoft and Intel, which are nearly synonymous with the client-server era of computing, are good examples of companies that are evolving to remain relevant. Microsoft has reengineered and repriced many of its software applications to be delivered as cloud services, while the servers that power the cloud’s data centers overwhelmingly use Intel processors. Industrials Within industrials, we still find the airline industry attractive for equity investment despite its recent outperformance. The industry has consolidated significantly over the past decade, and today the four largest airlines constitute roughly 85% of industry capacity. Capacity has been reduced by 9% since 2007, and utilization is at historical highs, giving the airlines the opportunity to raise ticket prices. Furthermore, the industry has established new, high-margin secondary revenue streams, which are becoming significant drivers of profitability. Finally, the recent 10 drop in crude oil prices has been a major boost to the airlines, as jet fuel averages roughly 25% of an airline’s costs. Conclusion We remain committed to our investment philosophy, which is to invest in attractively priced individual stocks for the long term. This “bottom-up” approach often results in portfolios that bear little resemblance to market indexes; therefore, our results often deviate substantially. Furthermore, our long-term investment horizon results in low portfolio turnover, which creates the possibility for extended periods of underperformance when the stocks in our portfolio fall out of favor. We nonetheless believe that this approach can generate superior results for investors over the long term. PRIMECAP Management Company April 13, 2015 11 PRIMECAP Fund Fund Profile As of March 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.44% 0.35% 30-Day SEC Yield 1.11% 1.16% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index FA Index Number of Stocks 125 502 3,757 Median Market Cap $61.7B $79.3B $46.5B Price/Earnings Ratio 22.2x 19.8x 21.4x Price/Book Ratio 4.0x 2.9x 2.8x Return on Equity 19.8% 18.7% 17.5% Earnings Growth Rate 14.7% 13.4% 13.5% Dividend Yield 1.6% 2.0% 1.9% Foreign Holdings 10.8% 0.0% 0.0% Turnover Rate (Annualized) 10% — — Short-Term Reserves 5.2% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.88 0.89 Beta 0.93 0.92 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Inc. Biotechnology 8.4% Amgen Inc. Biotechnology 5.3 Eli Lilly & Co. Pharmaceuticals 4.5 Texas Instruments Inc. Semiconductors 4.2 Adobe Systems Inc. Application Software 3.4 FedEx Corp. Air Freight & Logistics 3.3 Roche Holding AG Pharmaceuticals 3.3 Google Inc. Internet Software & Services 3.3 Microsoft Corp. Systems Software 3.3 Southwest Airlines Co. Airlines 3.2 Top Ten 42.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2015, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2015, the annualized expense ratios were 0.43% for Investor Shares and 0.34% for Admiral Shares. 12 PRIMECAP Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 9.8% 12.6% 13.4% Consumer Staples 0.5 9.7 8.4 Energy 2.2 8.0 7.3 Financials 6.1 16.2 17.6 Health Care 31.8 14.9 14.6 Industrials 16.7 10.4 11.1 Information Technology 30.6 19.7 19.0 Materials 2.3 3.2 3.5 Telecommunication Services 0.0 2.3 2.0 Utilities 0.0 3.0 3.1 13 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2004, Through March 31, 2015 Average Annual Total Returns: Periods Ended March 31, 2015 Inception One Five Ten Date Year Years Years Investor Shares 11/1/1984 15.58% 15.91% 10.78% Admiral Shares 11/12/2001 15.68 16.01 10.90 See Financial Highlights for dividend and capital gains information. 14 PRIMECAP Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (94.9%) Consumer Discretionary (9.3%) L Brands Inc. 10,503,618 990,386 * DIRECTV 8,053,962 685,392 Walt Disney Co. 5,000,000 524,450 TJX Cos. Inc. 6,875,000 481,594 Ross Stores Inc. 4,522,600 476,501 * Sony Corp. ADR 14,500,000 388,310 Carnival Corp. 7,151,500 342,128 * Bed Bath & Beyond Inc. 2,300,975 176,657 Whirlpool Corp. 650,000 131,339 * Amazon.com Inc. 162,685 60,535 VF Corp. 772,400 58,170 Time Warner Cable Inc. 293,304 43,960 Royal Caribbean Cruises Ltd. 400,000 32,740 Las Vegas Sands Corp. 400,000 22,016 * CarMax Inc. 161,100 11,118 Newell Rubbermaid Inc. 100,000 3,907 4,429,203 Consumer Staples (0.5%) CVS Health Corp. 1,914,065 197,551 Tyson Foods Inc. Class A 405,000 15,511 213,062 Energy (2.1%) Schlumberger Ltd. 3,662,200 305,574 EOG Resources Inc. 2,595,000 237,936 ^ Transocean Ltd. 12,509,679 183,517 Noble Energy Inc. 2,900,000 141,810 Exxon Mobil Corp. 615,000 52,275 National Oilwell Varco Inc. 580,000 28,994 Encana Corp. 1,325,000 14,774 * Southwestern Energy Co. 593,779 13,770 * Cameron International Corp. 186,200 8,401 Cabot Oil & Gas Corp. 240,000 7,087 Market Value • Shares ($000) Petroleo Brasileiro SA ADR Type A 600,000 3,654 Petroleo Brasileiro SA ADR 400,000 2,404 1,000,196 Financials (5.8%) Charles Schwab Corp. 26,103,100 794,578 Marsh & McLennan Cos. Inc. 11,681,100 655,193 Wells Fargo & Co. 8,115,900 441,505 Chubb Corp. 2,799,000 282,979 CME Group Inc. 2,316,000 219,348 Progressive Corp. 5,000,000 136,000 US Bancorp 1,660,000 72,492 JPMorgan Chase & Co. 860,000 52,099 Discover Financial Services 806,100 45,424 American Express Co. 422,100 32,975 2,732,593 Health Care (30.2%) * Biogen Inc. 9,455,200 3,992,364 Amgen Inc. 15,796,700 2,525,102 Eli Lilly & Co. 29,080,000 2,112,662 Roche Holding AG 5,700,080 1,566,337 Novartis AG ADR 12,563,965 1,238,933 Medtronic plc 9,546,952 744,567 Johnson & Johnson 6,119,469 615,619 * Boston Scientific Corp. 28,142,560 499,530 Thermo Fisher Scientific Inc. 2,428,600 326,258 Abbott Laboratories 6,537,900 302,901 GlaxoSmithKline plc ADR 3,100,000 143,065 Sanofi ADR 2,250,000 111,240 AbbVie Inc. 1,048,300 61,367 Agilent Technologies Inc. 880,500 36,585 Zimmer Holdings Inc. 295,000 34,668 Stryker Corp. 250,000 23,063 14,334,261 15 PRIMECAP Fund Market Value • Shares ($000) Industrials (15.8%) FedEx Corp. 9,474,068 1,567,485 1 Southwest Airlines Co. 34,193,300 1,514,763 Airbus Group NV 11,021,564 716,527 Honeywell International Inc. 4,818,100 502,576 1 Alaska Air Group Inc. 6,656,800 440,547 Union Pacific Corp. 3,447,400 373,388 * United Continental Holdings Inc. 5,180,800 348,409 Caterpillar Inc. 4,080,000 326,522 United Parcel Service Inc. Class B 2,181,070 211,433 Delta Air Lines Inc. 4,363,000 196,160 American Airlines Group Inc. 3,645,000 192,383 Boeing Co. 1,275,000 191,352 Deere & Co. 2,145,500 188,139 CH Robinson Worldwide Inc. 2,080,000 152,298 United Technologies Corp. 1,007,000 118,020 Pentair plc 1,509,000 94,901 Rockwell Automation Inc. 750,000 86,992 Safran SA 1,036,800 72,443 CSX Corp. 2,090,000 69,221 * Hertz Global Holdings Inc. 2,090,000 45,311 Expeditors International of Washington Inc. 750,000 36,135 Pall Corp. 205,000 20,580 Norfolk Southern Corp. 196,100 20,183 ^ Canadian Pacific Railway Ltd. 105,800 19,330 Republic Services Inc. Class A 17,000 689 7,505,787 Information Technology (29.0%) Texas Instruments Inc. 34,447,100 1,969,857 * Adobe Systems Inc. 21,710,070 1,605,243 Microsoft Corp. 38,467,300 1,563,888 * Google Inc. Class A 1,419,843 787,587 * Google Inc. Class C 1,419,843 778,074 Hewlett-Packard Co. 21,253,600 662,262 Intuit Inc. 6,475,000 627,816 QUALCOMM Inc. 8,310,350 576,240 Intel Corp. 17,810,500 556,934 * Micron Technology Inc. 20,320,000 551,282 EMC Corp. 17,042,800 435,614 NetApp Inc. 10,639,904 377,291 ^ Telefonaktiebolaget LM Ericsson ADR 30,006,704 376,584 Cisco Systems Inc. 12,943,050 356,257 Oracle Corp. 7,535,000 325,135 Market Value • Shares ($000) NVIDIA Corp. 13,380,000 279,976 KLA-Tencor Corp. 4,748,100 276,767 Visa Inc. Class A 4,106,880 268,631 1 Plantronics Inc. 3,701,500 195,994 * Alibaba Group Holding Ltd. ADR 2,200,500 183,170 Analog Devices Inc. 2,250,000 141,750 Activision Blizzard Inc. 6,145,000 139,645 Corning Inc. 5,243,200 118,916 Broadcom Corp. Class A 2,355,000 101,960 *,^ BlackBerry Ltd. 10,438,600 93,217 Apple Inc. 546,000 67,939 * eBay Inc. 1,158,200 66,805 MasterCard Inc. Class A 532,500 46,003 * Entegris Inc. 2,583,472 35,368 SanDisk Corp. 500,000 31,810 * Yahoo! Inc. 603,100 26,799 * Rambus Inc. 2,000,000 25,150 * F5 Networks Inc. 197,400 22,689 Applied Materials Inc. 970,000 21,883 Altera Corp. 500,000 21,455 * salesforce.com inc 277,300 18,526 ASML Holding NV 148,175 14,970 * Keysight Technologies Inc. 340,000 12,631 Motorola Solutions Inc. 30,000 2,000 13,764,118 Materials (2.2%) Monsanto Co. 6,270,125 705,640 Potash Corp. of Saskatchewan Inc. 5,699,900 183,822 Praxair Inc. 925,000 111,684 Celanese Corp. Class A 335,000 18,713 LyondellBasell Industries NV Class A 9,400 825 1,020,684 Total Common Stocks (Cost $20,384,103) 44,999,904 Temporary Cash Investment (5.6%) Money Market Fund (5.6%) Vanguard Market Liquidity Fund, 0.128% (Cost $2,638,092) 2,638,092,000 2,638,092 Total Investments (100.5%) (Cost $23,022,195) 47,637,996 Other Assets and Liabilities (-0.5%) Other Assets 336,844 Liabilities 3 (582,717) (245,873) Net Assets (100%) 47,392,123 16 PRIMECAP Fund At March 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Foreign Currencies Net Assets Investor SharesNet Assets Applicable to 90,540,969 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Investor Shares $105.16 Admiral SharesNet Assets Applicable to 347,540,911 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Admiral Shares $108.97  See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ , 1 Considered an affiliated company of the fund as the fund owns more than 5 % of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7 -day yield. 3 Includes $
